Earl Warren: Number 180, William L. Greene, Petitioner, versus Neil McElroy et al.
Carl W. Berueffy: Mr. Chief Justice, may it please the Court.
Earl Warren: Mr. Berueffy.
Carl W. Berueffy: Berueffy.
Earl Warren: Berueffy, yes.
Carl W. Berueffy: This case, of course, involves the same issues in the main -- on the merits that are involved in Taylor against McElroy. I think the best way to examine what is at issue here is to examine first what happened. And if I may put this case in chronological order, I would summarize it as follows. In 1936, this petitioner, William L. Greene graduated from New York University as an aeronautical engineer, a profession which has come to be of great importance in this country. He went to work for Engineering and Research Company, a private corporation and the history of his rise in that corporation which, although not a large one, is a very substantial one, is almost spectacular. Best summarized by saying that at 35 years of age, he became the Vice President and General Manager of that company. And this could indicate nothing other than his devotion to the duties of his work and to his employer and to the Government and to the military services because that company came to be engaged almost entirely in military production. Now, in 1942, he made a marriage with a girl to whom I shall have occasion to refer, I think, in the future, Jean Hinton without going into all of the details, could be said this was an unfortunate marriage for many reasons, and it terminated in 1947. All of the charges with no exception relate in the Government's statement through the period beginning in 1942 and ending in 1947 or a very trivial contact continuing over into 1948. Now, while this marriage was in existence, Mr. Greene was one of the people selected by the Air Force and by industry to go to Germany to see what could be discovered by way of German war secrets and war preparation. He came back in 1947 or thereabouts, about the time of the termination of the marriage through the divorce. The Navy and the Air Force was in great need of a device called the electronic flight simulator, a device which simulates for flight conditions for the purpose of training pilots in the handling of the planes. The record shows that at least two companies had failed to produce this very necessary device. And so, the Navy came to ERCO and Admiral Solberg, the Chief of Naval Research at the time, testified that one of the things that brought him to ERCO was the high caliber of the engineering staff which had been assembled by Mr. Greene in that company. In 14 months, Mr. Greene made this device. And this is the classified information about which we will be talking exclusively in this case, that is the material that went into the making of the electric flight simulator. Now, in 1949, two years after the determination of these things that the Government says no, justify throwing him out of work, the Government gave him a clearance for access to top secret information.And two years later, in 1951, there was a proceeding to revoke his clearance for access to that information. And this went and a procedure such as -- has been -- has been described to Your Honors here occurred before an organization then known as the Industrial Employment Review Board.
Potter Stewart: How is the occasion for initiating that 1951 proceeding?
Carl W. Berueffy: Well, there was so-called derogatory information, Mr. Justice Stewart. And that was summarized by saying that he had known some Communists without naming them that he had seen some Russian diplomats that -- without naming them and that he had gone to a dinner of the Southern Conference for Human Welfare.
Potter Stewart: Oh, I understood you to say that he had been cleared in 1949.
Carl W. Berueffy: That's right.
Potter Stewart: And then what was it that -- that led to the revocation of clearance in 1949 --
Carl W. Berueffy: That, I couldn't say --
Potter Stewart: (Voice Overlap) --
Carl W. Berueffy: -- there was simply a notice to ERCO that derogatory information had been --
Potter Stewart: On the Government's own notion?
Carl W. Berueffy: Yes.
Potter Stewart: There had been no request by his employer for access to information that are more --
Carl W. Berueffy: No, sir.
Potter Stewart: -- classified.
Carl W. Berueffy: Although Greene never asked for other than top secret, the Government had -- other than secret, the Government had pretty consistently giving him -- given him access to top secret information. Well, this went to the Board. Now, the Government admits in its brief that everything that had subsequently considered was talked about in this hearing before the Industrial Employment Review Board. I don't think that's quite accurate because I think there was one matter which cannot fairly be said to appear in that -- in that earlier hearing and that is the matter of Greene's having worked as a consultant for Mr. Laughlin Currie, a one time Presidential Assistant. At any event, this Board examined all of this material and restored Greene's clearance, then he went back to work for ERCO and the Navy insist -- continued to insist that ERCO do this work as fast as possible, and this was the situation until the following year. And in April of 1953, and this was six years after anything that the Government had alleged or had considered or that we ever learned about as being direct derogatory information, the Secretary of the Navy wrote a letter to ERCO. And this was a very short letter and what it says is, "I have reviewed the case history of William Lewis Greene and pursuant to this contract, I direct you or I request you to exclude him from your plans and to deny him access to classified information. And I think the phraseology is important because they are not, at this point, talking about denying access to classified information. They are telling a private employer that he may not admit his own employee to his own plant. Now, this letter was sent to ERCO and the Government stipulates that they never sent any letter to Greene about it. And the -- the letter recited no reasons for a change, although at the time there was a directive from Mr. Wilson, the Secretary of Defense, saying that the Secretaries were to continue to apply the -- the criteria applied by the Industrial Employment Review Board. Now, the next thing that happened was that Mr. Wells, the President of ERCO, wrote to the Secretary of -- of the Navy and said, "This man is very valuable to us. Not having him is a great blow to the company. May we come in and talk this over with you?" And the answer of Mr. Anderson was, "There isn't any purpose and any further discussion of his case." So Greene was out. The trial judge in this case described what ERCO did as a willing compliance with the request of the Government. But what ERCO actually did was to, as the record shows, hold this job open for Greene for over a year, hoping that he could get clearance. This is still in 1953. They wrote Greene saying, "Please, get it cleared up. If there is anything ERCO can do to help you by way of evidence, let us know." And Mr. Berliner, Colonel Berliner, the Chairman of the Board, the principle stockholder of ERCO, made an affidavit that he would -- there was no reason for Greene's discharge except their letter that they received from the Secretary of the Navy. He also, at -- in the testimony before the hearing which subsequently occurred, he testified that he would stake his entire company on Mr. Greene's judgment as to the -- his ability to build this flight simulator. I think there are few employees who have received a more convincing demonstration of their employer's confidence. After a great deal of effort, the Secretary of the Navy, the Assistant Secretary of the Navy in response to a request -- to a demand, requested the Eastern Industrial Personnel Security Board, which had, by this time, been set up to review his case. And at -- this was in September, but there was no hearing until the following late April or early May. This is in 1954. During that intervening time, we made an effort to find out what this case was about and finally, the Board sent a series of 13 charges which are in the record and which, for the most part, relate to matters concerning Jean Hinton Greene, the girl to whom he had previously been married and probably at this time, he had been divorced for seven years.
Speaker: What page is that on the record?
Carl W. Berueffy: The -- the statement of charges appears in the printed record beginning on page 9 and going to page 11 over the signature of Robert C. Sullivan. We were faced with charges, and I read only one -- paragraph (4) on page 10, "Many apparently reliable witnesses have testified that during the period of subject's," that means Mr. Greene, "subject's first marriage, his personal political sympathies were in general accord with those of his wife," that's Jean Hinton, "in that he was sympathetic towards Russia," and may I just comment parenterically that at the time to which this reference is made, the Russians were fighting on our side as hard as they could for their lives the same as we were fighting for our lives, "followed the Communist Party, followed the Communist Party line presented fellow traveler arguments was apparently influenced by Jean's wild theories EGC."
Speaker: (Inaudible)
Carl W. Berueffy: Yes, sir. I have never been able to determine exactly what EGC covers in that paragraph. Now --
Speaker: (Inaudible)
Carl W. Berueffy: I think Jean may possibly have had some "wild theories", but I don't know that there is any rationale relation between a wild theory and a finding that this distinguished engineer is in the future going to be guilty of treason to this country. And that's what these gentlemen have found. We do have an example of -- of what Jean's wild theories were. This is on page 379 of the printed record, question addressed by the Security Officer of the Board to Dr. Marjorie Greenberg, a physician who was Mr. Greene's -- who is Mr. Greene's sister. I would like to read this, if I may. Question, "Were there any beds in their house which had no mattresses on them?" Answer, "Not that I observed. Jean slept on a board because of her back." Question, "Did you ever hear her said that Jean slept on a board in order to keep the common touch?" Answer, "That's a new one on me but everybody I've ever known who had any disturbance with their spinal column had to sleep on a board." Now, this is a wild idea, no doubt and if I were a mattress [Laughter] -- if I were a mattress manufacturer, I -- I might be regard this is subversive. [Laughter] But the point is, is this material to defend -- to deprive the Government and the military of the services of a man who have -- who has served it well, extremely well, testified to not by Greene and his friends, but throughout this record to -- by military officials concerned with the problem of getting this material. Now, coming to the issues, as I see them in this case, we are first met with the problem of what is it the Government did? The Government says, "We merely denied this man access, and any damage was consequential." But in their brief, they admit in the face of what they cannot practically deny that to a man in the profession of aeronautical engineering, the denial of clearance is -- is the equivalent practically of denying him a right to work at his profession because there is no significant aircraft manufacturer who can employ an aeronautical engineer who does not have clearance. It's simply can't be done. The Government admits this. But they say, "We have control of the classified information of the Government -- that belongs to the Government." But the Government does not limit its claim of employment to the control of classified information for two reasons. First, as we show in our brief, you cannot be an officer of a corporation without clearance. And as the Vice President and General Manager of ERCO, Greene was, of course, a corporation officer. And there are, I suggest, many officers of a corporation who do not need access to classified information. And as the Solicitor General said yesterday, this isn't -- in any case, this is not free access to all the secrets of the Government. This is access to that information which you need to perform your duties on the contracts that your employer is doing for the Government. That's all it is. You could have access to top secret or super top secret or any other classification, but if you didn't require that information in your job, you couldn't get it. So, the Government is controlling or attempting to control the officers of corporations. Furthermore, and this case demonstrates, the Government is not limiting its control to ownership -- to -- to material of which it really has ownership because the executive order which is put -- which is stated in -- in its text in -- as an appendix to our brief says that whether or not you produce this -- this information, if the Government classified it, you may not have access without clearance, that is it's subject to control under that executive order. So, here, you get some information that the Government had, but it isn't valuable. It is invaluable until a man, like Greene, makes the engineering flow that turns it into something that's useful, and it isn't valuable I suggest until a man, like Taylor turns it out on the lays in a -- in the form of a useful thing and this is what the Government is controlling. Now, this is what the Government says. They -- they have a right to control and let me suggest, if I may, that the way the Secretary of the Navy handled this case indicates exactly what the Government does claim and what the Government repeats in its brief, I suggest, in this Court which is that this is an absolute power, that it is unrestrained, that nobody can question and because those are relatively strong statements, I -- I think I should read from page 43 of the Government's brief in the Greene case. Down towards the bottom, "That the executive may ultimately act in this area on mere doubts or simply a lack of complete confidence." And on page 44, "Action which may, if necessary, be based on no more than doubt and which is, in itself, not judicially reviewable." And then finally quoting with a probo from Von Knorr against Miles, "The Government would remain free to disregard the testimony and rely on its uncorroborated suspicions and its uncorroborated suspicions," as the Government says elsewhere in its brief, "may be fully consistent with the likelihood that this man is in fact both loyal and discreet." Now, this, I'm -- I would like to say as a slanting reply to what Mr. -- what the Solicitor General has said, this is a claim of absolute authority, of unlimited authority. And it is in square conflict, I submit, with the statement of this Court in -- in Wieman against Updegraff that you cannot exclude even from the exercise of what used to be denominated a privilege on the basis -- on a basis which is patently arbitrary or discriminatory. And this Court has many times said that government officials may not act in an arbitrary fashion, may not draw irrational or dogmatic inferences from facts. Now, I think, unless you are going to be -- to accept what is a clear transparency, the Government is claiming to exercise an unlimited control over the employment and the livelihood and the very lives of what is today approximately 3 million employees in private industry. I -- I think that it is impossible to determine this kind of a case without facing the realities. And the reality is that this is an exercise of control on an unrestrained and unlimited basis. Now, first question that comes --
Potter Stewart: That theory and that position which you pointed out is the Government's position is the basic ground upon which the Court of Appeals decided this case, isn't it?
Carl W. Berueffy: I think so, yes. I -- I have had some difficulty knowing exactly what it was the Court of Appeals said, but they did, in effect, say, "Well, this is a matter of politics of the --
Potter Stewart: Executive power.
Carl W. Berueffy: Executive power. They did make a reference to inherent power of the executive. That is the theory that was advanced by the Court of Appeals. And that brings us, I think, to the question of -- of where does this power come from? In a government where we've got a Due Process Clause, the very essence of which is protection against arbitrary governmental action as this Court said in Slochower. What is this kind of a power that's unlimited control? Where does it come from? Government says it comes from an inherent executive power, an inherent executive power which the -- the -- which the executive had always had. Now, I think there might be an -- I think there might be an inherent power to do some things, but I think you have to go a long way to spell out an executive -- an inherent executive power thus to interfere what the private employment and private livelihood of a citizen of the Government. And I don't think we need to be concerned about, although I -- I'm sure that Greene's right to private employment is a constitutionally protected right which I cannot believe to be less important than the right to travel or -- or any of the things that this Court has given protection for. But even if the -- what the Government was -- says is true, that this is only an exercise of the privilege, the -- the Government can give or take as it chooses. I think what Wieman, what -- what Slochower and what -- and what these other cases have said is that even so the Government can't do this on an arbitrary basis. Now, yesterday, the -- the Solicitor General conceded, I thought, that you couldn't do it on the arbitrary basis of -- of taking one out of every three. Now, since -- since we are in the process of defining future conduct, and that is what we are doing realistically, Greene never did anything and there isn't anything in these charges. Greene never did anything illegal, immoral or indiscreet, and I should say making a bad marriage is indiscreet. And the record shows --
Felix Frankfurter: Isn't it?
Carl W. Berueffy: Well, is it an indiscretion that -- that warrants an inference --
Felix Frankfurter: You didn't -- you didn't make that part of occasion. [Laughter]
Carl W. Berueffy: Well, Your Honor --
Felix Frankfurter: It's ill luck, isn't it?
Carl W. Berueffy: It's -- it's ill luck, it's indiscreet, it's a thing that's happened to a great many people. I -- I think --
Justice Whitaker: You don't indent to (Inaudible)
Carl W. Berueffy: I think on the basis of the evidence that we would -- we would say that they constitute the bulk. And may I call your attention, Justice Whitaker, to the -- to the Appendix B to our brief in which I have tried to set up the categories in which I think these charges fall. One, there were contacts with the Soviet Embassy. These were business contacts.ERCO had sold a great deal of material to the Russians prior to --
Justice Whitaker: (Inaudible)
Carl W. Berueffy: Yes, you mean the Russian diplomat?
Justice Whitaker: Yes.
Carl W. Berueffy: Yes, sir, no doubt about that. Then four of them were people that Greene had met in the course of this business of attempting to sell the worked propeller. One of them, the fact is he never met and the record pretty well bears out the fact that -- that this (Inaudible) was gone out of the country before Greene ever tried to sell the propeller. Now, this -- of course, I'm not asking the -- the Court to -- to review this record and make fact findings, but I am saying that the Solicitor General has said -- conceded, I think, that we must have some kind of a rational basis. I think in answer to Mr. Justice Harlan's question, he indicated that he didn't think this could be completely arbitrary, although that's the way the -- the Secretary maybe acted, as I pointed out. Now, as I say, you are trying to define or to divine some things which were not illegal, which were not immoral, which in the case of trying to sell goods to the Russians in the early 1940s was not even unusual. You're trying to -- to divine a future conduct which can't be equated to anything expect the possibility that this man will commit treason against the Government. This is the real need, and I -- I think this is the way it's got to be faced. Now, Solicitor General said you couldn't do it by picking every third man. This, he thinks, would be arbitrary. I suggest that there are other procedures of divination which people in the past have used that -- for instance, lot casting or say putting all the names in the hat and pulling out 10 or 1000. Others have -- have tried to divine the future by looking at the entrails of a freshly slain animal. But even in the days of the Romans, they didn't try to define future on the basis of information from anonymous hidden formats. And this is what this Government is trying to do. Now, if there has to be some process, I submit, it has to be due process. It has to comport with the requirements of the Due Process Clause. In Taylor, Mr. Rauh talked about the problem of confrontation. The problem of due process in Greene is much broader than confrontation because, as I understand it, any kind of a process would require some kind of notice, some kind of hearing, some kind of effective opportunity to defendants or one's self. In this case, the Government stipulated that we didn't have notice. They stipulate that -- that we were not informed. And I would like to read that particular paragraph to you. That stipulation of facts begins on page 27 of the printed record, and the particular paragraph is on page 30, paragraph (23). In making its decision, the Eastern Industrial Personnel Security Board took into consideration the whole file of the case which includes information, neither the content nor source of which has been revealed to the plaintiff. So, admittedly don't get notice, we admittedly do get what this Court says in De Jonge against Oregon that we couldn't get by way of treatment, namely, we may very well have been convicted on a charge, that we never know anything about.
Earl Warren: Did I understand you to say that it was stipulated that they -- that the petitioner obtained no kind of notice?
Carl W. Berueffy: Yes, sir. May I --
Earl Warren: Where is that?
Carl W. Berueffy: That's paragraph (14) on page 29. Prior to the letter of April 17th, 1953 referred to in paragraph (13), no communication of any kind relating to the action of Robert B. Anderson was sent to the plaintiff and his employer and except as herein set forth, there was no direct communication between the Department of Defense and the plaintiff. And then, I might say that we set forth as part of the stipulation, every piece of correspondence between the -- the Department and Greene or myself, including my brother, who saw the final letter to the Board. So that it was stipulated that we got no -- no notice before Anderson's action. And, of course, we did get the statement of charges. And this is all that we ever got. Now, I understood, with some surprise that Mr. Rauh in the Taylor case was supplied with synopsis of what the informant said. But we got no such treatment as that. And when I asked if it wouldn't be well in -- in view of the complexities, if I went to New York and headed something in the nature of a pre-trial about what the fact issues work, there was no response. We got to the letter but --
Speaker: Did you request it?
Carl W. Berueffy: A pre-trial conference, yes, sir.
Speaker: Is that in the record?
Carl W. Berueffy: Yes, it is.
Justice Whitaker: (Inaudible)
Carl W. Berueffy: Sir, that appears on page 2 and 3 in the record as part -- as part of paragraph (5) of the original complaint. This is the undated letter which, if you'll indulge me just a moment --
Speaker: But don't take your time on (Inaudible)
Carl W. Berueffy: Well, there is a letter in which I've said recited the earlier charges and said these aren't -- these aren't sufficient, may I come to New York and let's have a pre-trial conference this evening, what's really in issue here, no answer. All we got, all we ever had to -- to go on was this summary of 13 alleged charges. Some of which were not true, some of which were obviously couldn't be true, none of which was ever admitted by Greene despite the Government's contention to the contrary in its brief. Now, it is true that we didn't deny such facts as that -- that Greene had married Jean Hinton Greene. We did -- we did deny that she was a Communist. And we did bring two witnesses. The best we could do is say that, "I didn't know that -- that she was a communist. We couldn't, of course, get Jean herself because we have no subpoena power. Never mind." So we tried. The --
Felix Frankfurter: Has the Government subpoena power in -- in these cases?(Voice Overlap) --
Carl W. Berueffy: No, sir. Nobody has subpoena power. You get witnesses, sir, only if they are willing voluntarily to -- to come and at your own expense. And the hearing, of course, is held in New York and if you have many witnesses, it gets to be a problem too.
Justice Whitaker: Did you say there is no provision to hung witnesses? (Inaudible)
Carl W. Berueffy: No provision for hung witnesses, none. The Government -- the Board does permit you to submit affidavits which are -- if you can't get a witness but, of course, it's a practical matter. You've got to defend these things. You -- you want your witnesses there.
Felix Frankfurter: The witness has sworn before the Board?
Carl W. Berueffy: The witnesses for the respondents are sworn and cross-examined by the security officer.
Felix Frankfurter: Is that the policy of administrative note, a special authorization or just a general statute?
Carl W. Berueffy: I suppose that's on general statute. And -- and actually, the reference, of course, is not to the perjury statute but to the false statement statute to the Government.
Felix Frankfurter: I understand.
William J. Brennan, Jr.: You said the witnesses for the employee (Inaudible) not the witnesses at the (Inaudible)
Carl W. Berueffy: You -- you never see any witnesses for the Government, Mr. Justice Brennan. You don't know whether there are any or not. In our case --
Potter Stewart: Well, there was, for instance, I think in the former case, there was a one government witness, wasn't there actually?
Carl W. Berueffy: No, in neither case was there a government witness. The -- in both cases, the -- the Government's case consisted of reading --
Potter Stewart: Mr. Taylor's residence in 1942 or 1943 in Buffalo, am I mistaken about that?
Carl W. Berueffy: Oh, in -- in Taylor --
Potter Stewart: Yes.
Carl W. Berueffy: In Taylor did offer to produce a witness, yes --
Potter Stewart: Yes.
Carl W. Berueffy: -- as to residence but they didn't produce any witnesses in our case. So that -- and this is one of the unfairness. As you know, every witness is difficult and -- and worries on cross-examination. But if the Government's witnesses aren't subjected to this, of course, their frailties never show up, whereas the employee's witnesses are -- suffer the frailties that in a normal judicial trial would -- would not be important because one offsets the other. But you've a got a perfect -- you've a got a perfect presentation for the Government which nobody can attack and you have to deal with the frailties of your own witnesses. Now, Mr. Rauh, I think, has covered confrontation. I would like to say only this, that as I understand cross-examination, its purpose need not be limited to showing that the witness is a perjurer. I, personally, would have liked to cross-examine the informant on paragraph simply because it is a matter of academic curiosity. I would have liked to known whether he and I had the same idea of what a wild idea is. I -- I think this is important. If you are going to -- to try to base a decision on this kind of material, then the process isn't fair. It doesn't even approach fairness, unless you -- you have some ability to -- to be sure you are talking about the same things. And you can't do this without cross-examination, not when they use terms like this, not when it's -- in the little citation in our brief, a hearing officer says to you, "Well, now, if you are talking about liberals, that's a play on word. Isn't that the same thing as communism and liking Russia?" That citation has -- that quote is in our brief. It may not be, I submit. There could be a liberal but wasn't a Communist.
William J. Brennan, Jr.: Do you think that's an arguable question? You really do think.
Carl W. Berueffy: Yes, I think [Laughter] that is arguable. I would like to reserve my remaining time, if I may.
Earl Warren: You may -- you may, Mr. --
William J. Brennan, Jr.: (Inaudible) Where -- where did the government officer get this done?
George Cochran Doub: I don't know. I think it's just a routine matters, wearing witnesses probably --
William J. Brennan, Jr.: But that's not a routine matter.
George Cochran Doub: But I don't know whether -- I don't know. I don't think there is certainly no statutory authority, and I know of no other.
Felix Frankfurter: Unless you're a (Inaudible) Have you filed, Mr. Doub -- Mr. Doub?
George Cochran Doub: No, sir.
Speaker: (Voice Overlap) --
George Cochran Doub: Mr. Chief Justice --
Earl Warren: Mr. Doub.
George Cochran Doub: -- Members of the Court. To our great traditions of individual liberty of the value of the human person, human spirits requiring fundamental fairness in our normal procedures, to those principles require a trial type due process hearing when the Government is determining whether it will deny access to government secrets in that limited restricted area, is there any exception to their basic principles and their application of due process? Now, a -- a more precise constitutional test would be has the Government limited the constitutional liberties of the citizen in this case to any greater extent than is reasonably necessary and proper under all the circumstances. Now, if we have, this procedure is invalid. But in answer, it does require, may I submit, the most careful and full and comprehensive evaluation of the problem upon a realistic basis and all the factors that are involved in the equation not just one and you've only heard one so far. You remember you have said due process takes into account the nature of the problem and it is not a mechanical instrument or yardstick. Now, the first factor in the equation is our great traditions of liberty and freedom. Now, the second is this, as Mr. Justice Frankfurter said in the Anti-Fascist Committee case, “We recognize its summary administrative procedure may be sanctioned by history or obvious necessity.” Now, the United States is the only government in the world that accords any hearing at all in connection with access to government secrets. Now, this program did not evolve during some temporary period of hysteria. It has perhaps existed three or four years ago. It originated in the beginning of 1942 during the war. And it was operated then upon a completely informal basis, as is being done in Great Britain and each of the NATO countries, the Defense Department informs me. The United States would -- would decide that it lacked confidence in someone working in a defense plant, and it would notify the company that it didn't trust such, such, such and such a man. The company would move him to a non-sensitive position, if it had one, if it could, or it would dismiss him. And as a matter of fact, the Report of the Commission on Government's Security states that 2000 industrial employees were dismissed during the war as a result of that informal procedure. Now, then, efforts were made to formalize and this formalized proceeding which was designed not to operate on such an informal basis but to accord hearing privileges or rights, these hearings, limited hearings, they are limited hearings, of course, I think, started in 1949. But in any event, this program in one form or another has been in effect for 17 years. Now, there is a confusion about the nature of the -- of the issue in these hearings. And I might say, as I said before, that Canada, Australia, Great Britain, France, countries that had -- know something about traditions of freedom, have continued to operate on the informal basis. Now, I would like to put the problem in the terms that the Prime Minister of Canada recently put in. He said -- he said to the parliament this. First, he said employer should always try to avoid dismissals if it all possible. They have a duty not to increase the difficulties or disabilities of persons whose only misfortune is that their liability is open to question. And I might say here that there was no directive to this employer to dismiss Mr. Greene. And I emphasize that because no one in the defense establishment had any authority to tell an employer to dismiss anyone. And it would have been exceeding authority to have done s.And as a matter of fact, the regulations and policy of the Department, Defense Department made clear that it's their hope that employers will transfer someone who isn't cleared for access to secret information, a classified information to a non-sensitive position.On the other hand, I must conceive --
Earl Warren: Mr. Doub, I understood counsel to say that the letter directed the -- the employer to let him from having access to the plant where he worked --
George Cochran Doub: Well --
Earl Warren: -- where he was -- where he was the --
George Cochran Doub: We --
Earl Warren: -- executive officer.
George Cochran Doub: That's right. We caused his dismissal in this way. This was a small comparatively small research corporation. It had several thousand employees. But all of its work, apparently, was classified navy and air force work. If it had been General Electric, it perhaps could have moved him over to something else or General Motors. But here, the denial of access to -- to top secret information, and what we are dealing with here was top secret, he's -- the head of this company testified that he wanted and needed a top secret clearance for this man, the highest priority known, the government secrets.
Earl Warren: Well, I -- I'm -- I was just directing my question to your statement that you did not ask the company to discharge him.
George Cochran Doub: We did not.
Earl Warren: You merely told him that he shouldn't have access. But --
George Cochran Doub: Right.
Earl Warren: -- as I understood counsel, the -- the letter of the Secretary directed them not to permit him in the plant.
George Cochran Doub: Well --
Earl Warren: Now, if -- if a man can't get in the plant that he is the executive officer of, how can you say that he didn't -- that the Secretary didn't direct him to discharge him.
George Cochran Doub: Well, because the statement made by counsel is not strictly accurate. What he said was --
Earl Warren: Where -- where are you reading from, Mr. --
George Cochran Doub: I am reading on page 4 of our brief.What he said was, "You are requested to exclude William Lewis Greene from any part of your plants, factories or sites at which classified navy projects are being carried out and to bar him access to all navy classified security information."
Earl Warren: That's the way I understood counsel and --
George Cochran Doub: Oh, I -- I misunderstood.
Earl Warren: -- that's the way I thought they had said it to you. And you said that -- that the -- the whole thing was researched and therefore, he couldn't be in the plant at all --
George Cochran Doub: Well, I think --
Earl Warren: -- under the government order.
George Cochran Doub: I think it had that effect --
Earl Warren: Well, that's what I understood.
George Cochran Doub: -- Your Honor, because it says from any --
Earl Warren: Yes.
George Cochran Doub: -- part of the plant --
Earl Warren: Yes.
George Cochran Doub: -- where work is being done --
Earl Warren: Yes.
George Cochran Doub: -- and I think that the work was -- that's -- that's all the work they had.
Earl Warren: Yes.
George Cochran Doub: But the -- I do think that you may not ignore the important distinction because if we are dealing with employment outside of this restricted field and access to information, I think, entirely different constitutional principles might logically apply. And -- but I'd like to continue with what the Prime Minister said, "The assessment of the reliability of a person does not necessarily or even usually involve anything that could be regarded as charges against him. Decisions on reliability are taken everyday in the public service and indeed, in business and in almost every sort of organization." The question at issue is not guilt or innocence of some particular charge, the sole question is whether a certain person can or cannot be entrusted with secret defense material. It would give a completely false atmosphere. And that false atmosphere has already been created here. It would give a completely false atmosphere to the matter if it were assumed that reliability can somehow be put beyond doubt by meeting formal charges or indeed that reliability cannot be brought into doubt except on the basis of formal charges, assessment of character maybe the only consideration in some instances. That is not a matter of charges or a trial or a proof, it is a matter of judgment.
Hugo L. Black: What was the occasion of this address?
George Cochran Doub: He was address -- the Prime Minister St. Laurent was addressing the Canadian Parliament indicating the nature of the issues in Personnel Security cases in Canada.
Hugo L. Black: What was the objective of his address?
George Cochran Doub: Well, he was explaining --
Hugo L. Black: Has he been talking about statutes or laws that have been passed or that he wanted to pass?
George Cochran Doub: No, he was -- he was defending their Personnel Security program.
Hugo L. Black: Well --
George Cochran Doub: And he was explaining why they didn't accord hearing.
Hugo L. Black: Had the Parliament passed it or had someone raised a question in the Parliament that they ought to have hearing?
George Cochran Doub: I -- I don't know.
Hugo L. Black: You don't know what the speech was about?
George Cochran Doub: Well, I do know [Laughs] what is valid.
Hugo L. Black: Is it a statute -- is it a statute in this country which authorized it? If so, where is it?
George Cochran Doub: No, there's not.
Hugo L. Black: There's not?
George Cochran Doub: There is not an expressed statute for this program. There -- there are three or four statutes from which, I believe, you can well deduce.
Hugo L. Black: Did you say --
George Cochran Doub: And they have one in -- in --
Hugo L. Black: I don't know, I am asking you the question because you read this. Do they have one in Canada? I don't know.
George Cochran Doub: No.
Felix Frankfurter: Well, isn't the Canadian system like in England? And isn't this the internal executive scheme both in England and in Canada, more particularly in England, who are dealing with people who are not to be trusted or -- or not -- about whom questions are raised to a government employee and they have a government, I think, they're familiar with England, they have a government, takes very careful measures within its full rights of discharging anybody not to do any damage. The difficulty is that -- that -- in the first place, this isn't the question of dismissing some government employee for a good reason or bad reason or no reason in the absence of limitation upon such dismissal by a Civil Service Act. In the second place, he must do -- the situation of the Civil Service Act may not or does not imply, the Government may limit its powers, its constitutional powers by wrecking a system of administrative procedure and then the question is, as it is here, whether the system of administrative procedure grants certain safeguards though pursued constitutional may not require such safeguards to re-grant it.
George Cochran Doub: That's right. We --
Felix Frankfurter: You got a very different system from what --
George Cochran Doub: We --
Felix Frankfurter: -- that under which both England and -- and Canada and, I believe, Australia are operating.
George Cochran Doub: Well, I think --
Felix Frankfurter: There, it's entirely within the Government without any statute setting up this system wholly apart from the fact that in none of those three nations that I have named that they got a Due Process Clause.
George Cochran Doub: Well, I -- I would like to point this out, Mr. Justice Frankfurter, that a few years ago, many of the critics of the Government Security programs made invidious comparisons between our and the English and Canadian system pointing out that their systems were limited to sensitive positions in the Government and sensitive positions in industry. But you remember prior to Cole against Young, the Government was applying its security system in non-sensitive positions. Now, that -- I think that fact, it's only about 5% or 6% of the employees of -- of the Government. And also, they pointed out that in England, transfers are made wherever possible but not always as the Prime Minister even said --
Hugo L. Black: May I supplement what the question that Mr. Justice Frankfurter suggested to say that to me that probably another question something like steel seizure case. Do you -- do you rest entirely here on the executive power to promulgate broad rules which have the effective law, determining who can and who cannot work for private employee without -- without any act of Congress?
George Cochran Doub: Well, Mr. Justice Black, I will turn to that. I had hope to go on, on the constitutional --
Hugo L. Black: I have no objection, I just want to say that I --
George Cochran Doub: Could I -- could I differ a little --
Hugo L. Black: -- I thought you will discuss it. I don't know (Voice Overlap) --
George Cochran Doub: I will. I -- I will discuss this.
Hugo L. Black: -- but I'm interested.
George Cochran Doub: I will discuss this. You'd be interested in the -- at the -- in the appendix of the Report of the New York Bar Committee, and a report that's not always laudatory, in fact, it's critical of the security programs of the Government. [Laughs]
Hugo L. Black: (Inaudible)
George Cochran Doub: You'll find in the appendix some quotations that I wish I had time to read confirming the position the -- the Defense Department has taken and the Government has taken as to why it can't provide confrontation. Those are statements by the Prime Minister of Canada and statements by the Prime Minister of Great Britain. Now, I like to --
Earl Warren: Did the text of the -- text of the Report confirmed that as the opinion of the Committee?
George Cochran Doub: Well, I was referring to quotations from --
Earl Warren: I know you were but -- but how about the Report of the Committee itself? Did it -- did it follow those citations and suggest that confrontation was not necessary or did it arrive at the contrary conclusion?
George Cochran Doub: Well, I -- it -- as I recall the -- the New York Bar Committee Report, it recommended a limited form of confrontation.
Earl Warren: Yes.
George Cochran Doub: And I know the right commission report recommended it as to casual informants, none suggested it was a constitutional principle though.
Earl Warren: No, but it did --
George Cochran Doub: And the question of --
Earl Warren: -- suggest that this procedure was bad, did it not?
George Cochran Doub: Well, they thought it could be improved.
Earl Warren: [Laughter]
Hugo L. Black: You're not taking that -- you're not agreeing with that.
George Cochran Doub: [Laughs] Well, I don't say that it can't be improved. All we say is that's the matter -- we -- there'd been constant improvements so far, and we hope there'll be more. But it always says that's a matter of administrative or executive or legislative power. Now, I'm going to leave our foreign Prime Ministers and go back to our own --
Earl Warren: Good.
George Cochran Doub: -- authorities. Judge Wyzanski said, in effect, the same thing. You will find in an opinion I have quoted, and Justice Douglas likewise did in his concurring opinion in the Anti-Fascist Committee case. And I'd like to read you what he said because he recognized so clearly the distinction that we are making here.
Hugo L. Black: Was that -- I don't remember. Was that a case of a government employee or an employee of a private company?
George Cochran Doub: It didn't involve any employee, Mr. Justice Black, it involved the Attorney General's list and the listing of the -- of the Anti-Fascist Committee. It was in effect whether he could make a designation without any hearing at all --
Hugo L. Black: Well, you -- we're not talking about --
George Cochran Doub: -- which would --
Hugo L. Black: (Inaudible) case.
George Cochran Doub: No, no, I'm not. Mr. Justice Douglas said this. The problem of security is real and the Government need not be paralyzed in handling it. The security problem, however, relates only to those sensitive areas where secrets are or maybe available. The department heads must have leeway in handling their personnel problems in these sensitive areas. The question is one of the fitness or qualifications of an individual or a particular position, one can be transferred from those areas, even when there is no more than a suspicion as to his loyalty. Now, here, we're not dealing with a suspicion as to loyalty. The suggestion of my friend on the other side, what's involved here is potential treason is totally unsound or a -- a clearance should be denied to a blabber mouth, to one who has committed no offense. And this man was not charged with any offense known to our law.
Earl Warren: No, but I understood he was -- but in the Taylor case, he was, he was charged of being a Communist, but in this case, I understood that he was -- he was charged with having Communist beliefs, that he was charged with associating with his wife who was a Communist, he is charged with associating with Soviet agents, he is charged with associating with Soviet diplomats and other things from which no person in this day and age could gather any other impression than that. He was a dangerous individual because he would -- he would divulge secrets to those people.
George Cochran Doub: Well, I --
Earl Warren: But what other -- what other import could there be to these charges, if not that?
George Cochran Doub: Well, I -- the -- I have read this entire record with care, Mr. Chief Justice, and I found that there was no dispute as to any facts at all. The dispute was as to the inferences to be drawn from undisputed facts.
Earl Warren: Exactly. But if you --
George Cochran Doub: Now --
Earl Warren: -- charge him with having -- having contact with -- with Soviet agents and he says that the reason for it was that the Government and his employer was trying to negotiate some contracts with him, there is a great difference of opinion between the purpose for -- for which he says he saw those people and the one for which the Government seeks to deny him access to -- to secrets, is that not right?
George Cochran Doub: Mr. Chief Justice, this man had the most extraordinary number of associations, not only with persons in the Russian Embassy, from military attaché, and not only with persons the Government has believed pro-communist, but even with persons whom the Government believes had been actively engaged in espionage. Now, we don't -- we have never said that Mr. Greene by virtue of those extensive associations was not a good loyal American, he may well be and he probably is. And certainly, there is no -- nothing in this record to show that he is not. The problem -- the problem from the point of view of the Board -- Board was, if you have a man over a long period of years with close associations, with Silvermaster who was publically identified and testimony before a committee as head of an espionage ring and documents were photographed by his associate Ullman, who lived in his house in his basement, Mr. Greene, strangely enough, had access to that basement. He used to go down there and he saw all the --
William J. Brennan, Jr.: Mr. Doub, what you are telling us now, what he admits or --
George Cochran Doub: Yes, this is all what he admits. I wouldn't say anything except what he admits. And now, you finding then in partnership, he organized a partnership which does work for a short period of time for a company out in Ohio, that the Government considers controlled and dominated, operated entirely by Communist, he takes in as his partner a man whom the Government -- was a communist, he -- he make trips to Nags Head with persons identified as Communist. He stores his furniture with someone identified as a communist. In other words, now -- he denies that he saw them do anything improper, he said he never saw Silvermaster do any spying, and he said that while they were -- they were pro-Russian, pro-Soviet, he didn't know that they were subversives. Now, the problem is, if the Court please, what in the world is a security board going to do with a case like that? Now, all there is against him is his associations. And they weren't just remote associations, as counsel on the other side suggested. Now, obviously, you are not going to convict him of any crime at all. But the -- if the question is not one of doubt, in other words, is the Defense Department going to disclose to someone in that position the top secret information of the United States? Now, if it did, and is the Court to compel it to do so or to say, "You must do so unless you confront him with his accuses." Well, actually, he never requested to confront anybody in this record, as long as the hearings were going on. He -- I think he did have perhaps after his clearance was revoked. But I do ask you to think of it in terms of the problem. Would it explicable to the American people to say the Defense Department has to trust those whom it doesn't trust?
Hugo L. Black: Do you see any difference between the power of your Board over the employee of the Government and a non-employee?
George Cochran Doub: I cannot see any difference, Mr. Justice Black, between the employees of the -- of a contractor and employees of the Government doing insensitive positions. Now, I think there is a different between employees in non-sensitive positions. I think if they are in non-sensitive positions, I'm not sure the Government is entitled to the -- to claim the benefit of the doubt. In other words, isn't this fundamental distinction --
Hugo L. Black: I'm not -- I'm not asking you about that distinction, I recognize (Inaudible)
George Cochran Doub: Yes.
Hugo L. Black: I'm asking you if you draw any distinction between the power of the Government in connection with employees of private companies to cause a government contractor, employees of the Government, just what you call an inherent power that comes from something.
George Cochran Doub: Well, logically, there's -- there's no difference for this reason.Certainly, the Government is as much entitled to exclude private persons whom it does not employ from government secrets as it makes --
Hugo L. Black: (Voice Overlap) government secrets but from government -- from employment with a private company, it seems to me, there ought to be some difference. The Government doesn't have to contract with the client for a certain private company though.
George Cochran Doub: That's true, we could --
Hugo L. Black: Could the President -- could the President had promulgated the Walsh-Healey Act?
George Cochran Doub: No, sir.
Hugo L. Black: Suppose he had done it on the ground that needed to be done, interest in national defense and security?
George Cochran Doub: Well, we think --
Earl Warren: You can answer that after lunch.